Citation Nr: 1539286	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  07-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cardiovascular disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a January 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2009 denial of this claim, and remanded the case for further action.  The Board then remanded the case in September 2011 for further development pursuant to the Court's decision.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again to ensure that all appropriate development has been accomplished, so that the case will be afforded every due consideration.  

An addendum medical opinion is required to address the issues raised in the Court's January 2011 memorandum decision.  The Court noted that although the February 2009 Veterans Health Administration (VHA) opinion "implicitly rejected the 1957 medical opinion diagnosing rheumatic heart disease with aortic stenosis because it was unlikely that rheumatic aortic stenosis would present without mitral valve disease, the 1957 opinion made no finding at all with regard to mitral valve disease."  The Court further noted that "although the examiner stated that there were no 'confirmatory symptoms of rheumatic fever' in service, it is unclear how the examiner made such a conclusion given that the in-service medical records were 'presumed destroyed in a fire.'"  Finally, the Court noted that "although the examiner stated that he reviewed the records provided, it is unclear whether those records included the entire claims file or just parts thereof (in particular, it is unclear whether the examiner had access to post-service diagnoses of rheumatic heart disease)."

The January 2015 VA medical opinion, while thorough in many respects, is not directly responsive to the above issues specifically identified by the Court.  The examiner concluded that based on a review of the file, "it is highly unlikely that aortic stenosis, a heart murmur, atrial fibrillation, aortic atherosclerosis, or atherosclerotic vascular disease had their onset in the service or within one year of [the Veteran's] separation from service[.]"  The examiner also stated that "it was never clearly established that [the Veteran] ever had rheumatic heart disease."  The examiner explained that later findings based on cardiac catheterization in November 1984 and aortic valve replacement in January 1988 showed a congenital bicuspid aortic valve that pre-existed service and gradually became heavily calcified and stenotic many years after separation.  The examiner stated that these findings were highly unlikely to be chronic residuals of rheumatic fever, which was diagnosed by an examining physician in September 1957 but not "documented with objective evidence."  The examiner also noted, as did the February 2009 VHA opinion, that the evaluations based on the November 1984 cardiac catheterization and January 1988 aortic valve replacement showed no structural abnormalities of the mitral valve, which is more commonly affected by rheumatic fever than the aortic valve.  

The January 2015 VA opinion essentially reiterates the rationale provided in the February 2009 VHA opinion, which the Court found deficient as discussed above.  In the latter opinion, the examiner also found that the Veteran's atrial fibrillation was a complication secondary to the bicuspid aortic valve stenosis that was a congenital abnormality unrelated to rheumatic heart disease.  The examiner similarly found that the diagnosis of rheumatic heart disease "as the etiology of the aortic stenosis is much less evident" since there was no evidence of "concomitant mitral stenosis."  The examiner stated that it would be uncommon to have isolated rheumatic aortic stenosis without concomitant mitral valve disease.  The only difference in the explanations provided by the two opinions is that the January 2015 opinion states that the 1957 diagnosis of "rheumatic fever" was not confirmed with objective findings at the time.  Both reports suggest that later clinical findings made on more extensive examination invalidated the initial diagnoses of rheumatic heart disease in the 1950's which were not based on the same extensive study (i.e. cardiac catheterization in 1984 and then surgery in 1988 revealing a bicuspid aortic valve as the origin of the aortic stenosis, and also showing the absence of mitral valve stenosis or disease), but neither makes this clear. 

Thus, an opinion or explanation is still required that addresses the Court's observation that the September 1957 diagnosis of rheumatic heart disease with aortic stenosis did not make a finding with regard to mitral valve disease.  Rather, the physician stated that a harsh systolic murmur was detected at the base of the heart, best heard at the aortic area, and that the mitral first sound was prominent.  A fluoroscopic examination at the time also showed slight accentuation of the heart pulsations with no heart enlargement, and an electro-cardiogram showed an incomplete right bundle branch block.  An opinion responsive to the issue addressed by the Court must specifically explain why the heart murmur or other findings based on the fluoroscopic examination and electrocardiogram in September 1957 were not rheumatic heart disease at the time when this was the examining physician's impression, which did not rely on whether mitral valve disease was present.  If later findings on cardiac catheterization and surgery showing no mitral valve disease rendered the 1957 impression invalid, this must be specifically explained. 

The January 2015 opinion also does not address the other specific issues raised in the Court's January 2011 memorandum decision.  It does not explain why the sore throat in service was not rheumatic fever, or what other specific symptomatology or signs must have been present to determine whether this was the case.  The Board notes that earlier records show that the Veteran himself stated he did not have skin rash, subsequent arthralgias, joint swelling, shortness of breath, chest pain suggestive of pericarditis, or any symptoms of chorea, and the September 1957 treatment record states that the Veteran did not have a history of rheumatic fever, nose bleeds, or chorea.  However, no comment by a VA examiner has been made as to whether the absence of such symptoms ruled out rheumatic fever in service, or what "confirmatory symptoms of rheumatic fever" were required for the diagnosis, as instructed by the Court.  

Finally, the examiner must address other diagnoses of rheumatic heart disease, as instructed by the Court.  These include an October 1958 employer record diagnosing rheumatic heart disease based on a loud systolic murmur and thrill at the base of the heart.  

The Board notes that in its September 2011 remand instructions, it directed the AOJ to submit search requests to the National Personnel Records Center (NPRC) for morning reports and other records from "from August 19, 1954, through August 2, 1956" (emphasis added).  The AOJ only submitted such requests for August 1955 and December 1955 on remand.  Nevertheless, further requests are not warranted and no prejudice exists, as the Board finds that its directive was in error to the extent it included time frames other than August 1, 1955 through August 31, 1955, and December 1, 1955 through December 31, 1955.  Specifically, in an August 2005 NA Form 13055, the Veteran stated that he was treated for a severe sore throat from August 1955 to December 1955.  He has never indicated another time frame.  In its January 2011 memorandum decision, the Court found that VA erroneously omitted August 1, 1955 through August 31, 1955, and December 1, 1955 through December 31, 1955 in its search requests to the NPRC for morning reports or other records pertaining to a sore throat.  In the body of the September 2011 remand, the Board discussed the need to search for sick or morning reports or other relevant records for the months of August 1955 and December 1955 in accordance with the Court's memorandum decision.  This action was accomplished by the AOJ in January 2015.  The Board did not mention any other time frame in its discussion, and thus it is not clear why the entire period of the Veteran's service was included in the actual remand directive. 

Thus, although the Board instructed a search for morning reports and other records from August 19, 1954 through August 2, 1956 in its remand directives, the Board's actual reasons for remand as discussed in the body of the remand, the Court's discussion in its January 2011 decision, and the Veteran's own statements clearly show that only the period from August 1, 1955 through December 31, 1955 is at issue.  Accordingly, a search for such records for the Veteran's entire period of service is unnecessary and would create administrative burdens serving no purpose other than "unquestioning, blind adherence" to a technicality having no bearing on the substance of the case and no value for the Veteran, and indeed would be detrimental insofar as it merely delays adjudication.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. at 430.  Accordingly, the Board finds substantial compliance with its remand directives to search for records from August 1, 1955 through August 31, 1955, and from December 1, 1955 through December 31, 1955.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  Any failure to search for records other than the time frame identified by the Veteran was harmless.  See Stegall, 11 Vet. App. at 271 (holding that the rule of prejudicial error applies to compliance with the Board's remand directives). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the January 2015 VA examiner responsive to the below instructions.  If a timely opinion cannot be reasonably obtained from this examiner, the opinion may be provided by a different clinician.  The entire claims file must be made available for review. 
a) A more specific explanation must be provided to reconcile the conclusion that the Veteran does not have rheumatic heart disease based on the absence of mitral valve abnormalities with the September 1957 impression of rheumatic heart disease by Dr. N. Knowlton, Jr.  Specifically, the examiner must discuss the significance of the fact that the September 1957 impression of rheumatic heart disease did not seem to depend on whether mitral valve pathology was present.  Rather, a harsh systolic murmur was detected at the base of the heart, best heard at the aortic area, and the mitral first sound was prominent.  A fluoroscopic examination at the time also showed slight accentuation of the heart pulsations with no heart enlargement, and an electro-cardiogram showed an incomplete right bundle branch block.  
* Note: Although cardiac catheterization in November 1984 and aortic valve replacement in January 1988 revealed a congenital bicuspid aortic valve with aortic stenosis (thus showing that the aortic stenosis was in fact due to the bicuspid aortic valve, as the VA examiners found) and did not show mitral valve abnormalities indicative of rheumatic heart disease (as found by the VA examiners), these findings were made decades after 1957.  If the examiner finds that these later findings invalidated the diagnosis of rheumatic heart disease in 1957, this must be clarified and specifically explained. 
b) The examiner must also discuss the significance of other diagnoses of rheumatic heart disease, including an October 1958 employer record diagnosing rheumatic heart disease based on a loud systolic murmur and thrill at the base of the heart.  If these diagnoses are found to be invalidated by later clinical findings based on more extensive study (i.e. cardiac catheterization and surgical findings during the aortic valve replacement), this must be explicitly stated and explained. 
c) Discuss the likelihood that a "sore throat" in-service would be a manifestation of rheumatic fever and what other signs or symptoms must have been present, if any, to determine whether this was the case.  
* Note: Although the service treatment records are missing, the Veteran himself stated he did not have skin rash, subsequent arthralgias, joint swelling, shortness of breath, chest pain suggestive of pericarditis, or any symptoms of chorea.  The September 1957 record diagnosing rheumatic heart disease states that the Veteran did not have a history of rheumatic fever, nose bleeds, or chorea.  If later clinical findings regarding the heart have a bearing on whether the in-service sore throat was a manifestation of rheumatic fever, this should also be considered, if the examiner deems it helpful.    

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the medical opinion does not adequately respond to the above remand instructions, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


